Examiner’s Comments
Instant office action is in response to communication filed 4/21/2022.
Claims 1-14 are allowed
IDS filed 4/21/2022 has been considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “…validating use of a computing resource by an executing requester software module from a plurality of discrete software modules, the executing software module comprising a machine learning algorithm as an executable software component configurable to approximate a function relating a domain data set to a range data set, a data store, and a message handler as an executable software component arranged to receive input data and communicate output data for the executing software module, wherein the message handler is adapted to determine domain parameters for the machine learning algorithm based on the input data and to generate the output data based on a result generated by the machine learning algorithm, and wherein a communication channel is provided between the plurality of discrete software modules in order that at least part of the output data for a first software module of the plurality of discrete software modules constitutes at least part of input data for a second software module of the plurality of discrete software modules so as to create a network of software modules for combining machine learning algorithms to refine the approximation of the function, the method comprising: validating a characteristic of the requester software module; generating a first transaction defining criteria for consumption of the computing resource by the requester software module, the first transaction being encrypted with a private key from a public key/private key pair and being added as part of a block of transactions to a blockchain data structure; and generating a subsequent encrypted transaction corresponding to a request of the requester software module to consume the computing resource, the subsequent encrypted transaction referring to the first transaction, wherein the subsequent encrypted transaction is validated by a transaction miner computing component from a plurality of miners by authenticating the subsequent encrypted transaction using the public key and verifying compliance with the criteria defined in each transaction.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Dirac et al. (US Pre-Grant Publication No: 2015/0379423) teaches “A first representation of a feature processing recipe is received at a machine learning service. The recipe includes a section in which groups of variables on which common transformations are to be applied are defined, and a section in which a set of transformation operations are specified. The first representation of the recipe is validated based at least in part on a library of function definitions supported by the service, and an executable version of the recipe is generated. In response to a determination that the recipe is to be executed on a particular data set, a set of provider network resources is used to implement a transformation operation indicated in the recipe.” but does not teach the indicated subject matter above.
Another art of record Adjaoute et al. (US Pre-Grant Publication No: 2016/0078367) teaches “A method that improves the training of predictive models. Better trained predictive models make better predictions, and can classify transactions with reduced levels of false positives and false negative. Included is an apparatus for executing a data clean-up algorithm that harmonizes a wide range of real world supervised and unsupervised training data into a single, error-free, uniformly formatted record file that has every field coherent and well populated with information.” but also does not teach the indicated subject matter above.
Another art of record Benke et al. (US Pre-Grant Publication No: 2004/0015977) teaches “A resource broker is used in managing workloads of a peer-to-peer distributed computing environment. The broker is responsible for distributing to a plurality of clients of the peer-to-peer distributed computing environment tasks of one or more workloads of one or more issuers of the environment. The tasks are processed by the clients using a runtime environment provided by the broker. The runtime environment of a client is generic to the one or more issuers and independent of an operating system of the client.” but also does not teach the indicated subject matter above.
Another art of record Bunnell (US Patent No: 6,192,405) teaches “A computer system has a management service, such as a distributed directory, having a plurality of objects and an access control mechanism. The computer system also has a resource, such as a data store, with a security system. A first object in the management service represents a requester and a second object represents the resource. A broker has access to the management service and the resource, and is operative to determine whether the first object has rights to access the second object, and if such rights exist, allow the requester to access the resource.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492